EXAMINER'S AMENDMENT

1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was received in an email sent by Mr. Howard Grossman, upon Mr. Grossman granting a permission to Examiner to communicate with him by electronic mail in regards to any subject matter related to this application. 

     The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application. The following listing provides amended claims with deleted material crossed out and new material underlined to show the changes made.
	
1. (Current Amended) A method for provisioning a network connectivity link to a node in a virtual private network, the method comprising:
receiving a network connectivity instruction signal;

retrieving network connectivity information that includes an aggregate bandwidth value for the virtual private network and bandwidth values for all network connectivity links in the virtual private network, including a current bandwidth value for said network connectivity link;
applying the request to change the bandwidth allocation to the current bandwidth value and changing the bandwidth allocation for said network connectivity link of the virtual private network connectivity bundle to an updated bandwidth allocation;
evaluating the bandwidth values for all network connectivity links in the virtual private network, including the updated bandwidth allocation, to determine a sum of bandwidths;
comparing the sum of bandwidths to the aggregate bandwidth value; 
determining whether the sum of bandwidths exceeds the aggregate bandwidth value; 
modifying the virtual private network connectivity bundle; and
configuring a router with the updated bandwidth allocation to effectuate the updated bandwidth allocation in said network connectivity link when it is determined that the sum of bandwidths is equal to, or less than the aggregate bandwidth value.


2.	(Canceled)  

3.	(Original) The method in claim 1, wherein the connectivity link change request is received from a network router located in the node.

4.	(Previously Presented) The method in claim 1, wherein the connectivity link change request is received from a server located in the node.

5.	(Original) The method in claim 1, the method further comprising:
		sending a notification to the node, 
	wherein the notification includes a confirmation that the request to change the bandwidth allocation for said network connectivity link is effectuated. 

6.	(Original) The method in claim 5, wherein the notification includes a router configuration that effectuates the request to change the bandwidth allocation. 

7.	(Previously Presented) The method in claim 1, the method further comprising:
updating virtual private network connectivity bundle information in a database, the updating being based on the request to change the bandwidth allocation.

8.	(Currently Amended) A system for provisioning a network connectivity link to a node in a virtual private network, the system comprising:
a database that stores network connectivity information for the virtual private network; and
a controller that:
receives a connectivity link change request that includes a request to change a bandwidth allocation for said network connectivity link;
retrieves an aggregate bandwidth value for the virtual private network and bandwidth values for all network connectivity links in the virtual private network from the database, including a current bandwidth value for said network connectivity link;
applies the request to change the bandwidth allocation to the current bandwidth value and changes the bandwidth allocation for said network connectivity link of the virtual private network connectivity bundle to an updated bandwidth allocation;
evaluates the bandwidth values for all network connectivity links in the virtual private network, including the updated bandwidth allocation, to determine a sum of bandwidths;
compares the sum of bandwidths to the aggregate bandwidth value; 
determines whether the sum of bandwidths exceeds the aggregate bandwidth value; and
when it is determined that the sum of bandwidths is equal to, or less than the aggregate bandwidth value.

9.	(Canceled)  

10.	(Original) The system in claim 8, wherein the connectivity link change request is received from a network router located in the node.

11.	(Previously Presented) The system in claim 8, wherein the connectivity link change request is received from a server located in the node.

12.	(Original) The system in claim 8, wherein the controller sends a notification to the node that includes a confirmation that the request to change the bandwidth allocation for said network connectivity link is effectuated. 

13.	(Original) The system in claim 12, wherein the notification includes a router configuration that effectuates the request to change the bandwidth allocation. 



14.	(Previously Presented) The system in claim 8, wherein the network connectivity information in the database comprises virtual private network connectivity bundle information that is updated based on the request to change the bandwidth allocation.

15.	(Currently Amended) A non-transitory computer readable storage medium storing network connectivity link provisioning program instructions for causing a network connectivity link to be provisioned to a node in a virtual private network, the program instructions comprising the steps of:
receiving a connectivity link change request that includes a request to change a bandwidth allocation for the network connectivity link;
retrieving network connectivity information that includes an aggregate bandwidth value for the virtual private network and bandwidth values for all network connectivity links in the virtual private network, including a current bandwidth value for said network connectivity link;
applying the request to change the bandwidth allocation to the current bandwidth value and changing the bandwidth allocation for said network connectivity link of the virtual private network connectivity bundle to an updated bandwidth allocation;
evaluating the bandwidth values for all network connectivity links in the virtual private network, including the updated bandwidth allocation, to determine a sum of bandwidths;

comparing the sum of bandwidths to the aggregate bandwidth value; 
determining whether the sum of bandwidths exceeds the aggregate bandwidth value; and
configuring a router with the updated bandwidth allocation to effectuate the updated bandwidth allocation in said network connectivity link when it is determined that the sum of bandwidths is equal to, or less than the aggregate bandwidth value.

16. 	(Canceled)  

17.	(Original) The non-transitory computer readable storage medium in claim 15, wherein the connectivity link change request is received from a network router or a server located in the node.

18.	(Original) The non-transitory computer readable storage medium in claim 15, the program instructions comprising the further step of sending a notification to the node, wherein the notification includes a confirmation that the request to change the bandwidth allocation for said network connectivity link is effectuated. 

19.	(Original) The non-transitory computer readable storage medium in claim 18, wherein the notification includes a router configuration that effectuates the request to change the bandwidth allocation. 


20.	(Previously Presented) The non-transitory computer readable storage medium in claim 15, the program instructions comprising the further step of updating virtual private network connectivity bundle information in a database, the updating being based on the request to change the bandwidth allocation.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	   

	/C.Q.T./
	/ALPUS HSU/        Primary Examiner, Art Unit 2465